       Case 1:18-cv-00071-DWM Document 50 Filed 01/19/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


FARM CREDIT LEASING                               CV 18–71–BLG–DWM
SERVICES CORPORATION,

                     Plaintiff,
                                                  ORDER FOR SEIZURE
        vs.                                           AND WRIT
                                                    OF ASSISTANCE
CLINTON RAY MULLIN, JR.,

                     Defendant.


      Plaintiff FARM CREDIT LEASING SERVICES CORPORATON sued for

a money judgment against Defendant CLINTON RAY MULLIN, JR. (hereinafter

“Mullin”) and claim and delivery pursuant to Title 27, Chapter 17, Montana Code

Annotated, for the recovery and repossession of the following-described property:

      a 2015 Riteway Heavy Harrow, Model 7178, serial number 16811543
      and a 2016 Riteway Roller, Model F350NT, serial number 16-2724,
      hereinafter (the “Equipment”).

On January 18, 2021, Plaintiff and Defendant filed a Confession of Judgment

whereby Defendant Mullin confessed judgment in favor of Plaintiff in the amount

of One Hundred Fourteen Thousand Nine Hundred Fifteen Dollars and 86 Cents

($114,915.86), plus post-judgment interest thereon at federal judgment rate, plus

Plaintiff’s reasonable attorney fees in such amount as may be allowed by the


                                         1
        Case 1:18-cv-00071-DWM Document 50 Filed 01/19/21 Page 2 of 2



Court, and for entry of an Order of Seizure and Writ of Assistance directing the

United States Marshal or other authorized law enforcement officer where said

Equipment can be found, to seize and take said property from the Defendant or

persons in possession thereof, and deliver it to the, all pursuant to law. (See Docs.

48, 48-1.) Judgment was entered consistent with that filing. The Court therefore

FINDS:

      (1)    The Confession of Judgment is enforceable as a consent judgment

against the Defendant and is in due form and complies with the provisions of law;

      (2)    Plaintiff has applied to the Court for entry of this Order of Seizure and

Writ of Assistance stating that the Defendant has defaulted on a payment or

payments due under the Confession of Judgment filed herein; and

      (3)    Plaintiff is entitled to possession of the Equipment.

      Accordingly, IT IS ORDERED that the United States Marshal’s Service, or

Sheriff of any county in which said Equipment can be found, seize the Equipment

and take the property from the Defendant, or from the person in possession of the

same, and hold the Equipment for delivery to Plaintiff pursuant to law.

                 19th day of January, 2021.
      DATED this ___



                                       ___________________________ 10:23 AM
                                       Donald W. Molloy, District Judge
                                       United States District Court

                                          2
